Title: From George Washington to Henry Lee, 22 October 1780
From: Washington, George
To: Lee, Henry


                  
                     Dear Sir
                     Head Quarters Prekaness 22d October
                     1780
                  
                  I think it more than probable that your Corps will be ordered to
                     the southward. I would therefore have you, agreeable to your late request, send
                     an Officer to Philada to provide accoutrements and Cloathing. If the Officer
                     will call upon me, I will give him a letter to the Board of War upon the
                     subject. I am &c.
                  
                     P.S. Say nothing about the cause of sending down the
                        Officer—I mean as to the probable destination.
                  
                  
               